PEE CUEIAM.
This is a proceeding against a direct responsibility employer under the Oregon Workmen’s Compensation Act for compensation for a'n alleged occupational disease. The appeal to the circuit court was pursuant to OES 656.810(4) and the issue was whether there was a timely request for a hearing by claimant pursuant to OES 656.262(6). This, in turn, put in question whether a denial of the claim had been made as required by OES 656.262(5). The circuit court ruled the request for a hearing ivas timely.
It is unnecessary for this court to decide the issue presented. The matter proceeded within the administrative agency on its merits during the pendency of: this appeal. Subsequent to the appeal to this court, a hearing officer of the Workmen’s Compensation Board, after a hearing, directed acceptance by the defendant of the claim and the payment of benefits. This order was appealed by the defendant-employer to the medical board of review, which reversed the hearing officer and- found that the claimant was not suffering from an occupational disease or infection. The findings of the medical board of review on the merits are final and binding in accordance with OES 656.814.. Therefore, the issue before this court is moot.
The appeal is dismissed.